     Case: 1:19-cr-00147-JRA Doc #: 645 Filed: 02/05/21 1 of 2. PageID #: 4466




ADAMS, J.

                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

UNITED STATES OF AMERICA,
                                                                 )      CASE NO.        1:19CR147
                 Plaintiff,                                      )
                                                                 )
        v.                                                       )
                                                                 )      Judge John R. Adams
JEFFREY AUVIL,                                                   )
                                                                 )      ORDER
                 Defendant.                                      )
                                                                 )



        Pending before the Court is Defendant Jeffrey Auvil’s pro se motion for compassionate

release.1 Doc. 580. Upon review, the motion is DENIED.

        Within the COVID-19 backdrop, the Sixth Circuit has recently explained this Court’s

duties and obligations when considering a motion for compassionate release.

        Sections 3582(c)(1)’s and (c)(2)’s parallel language and structure compel us to
        conclude that compassionate release hearings are sentence-modification
        proceedings and that courts considering motions filed under § 3582(c)(1) must
        follow a Dillon-style test. The three-step § 3582(c)(1)(A) test is as follows. At step
        one, a court must “find[ ]” whether “extraordinary and compelling reasons warrant”
        a sentence reduction. 18 U.S.C. § 3582(c)(1)(A)(i). At step two, a court must “find[
        ]” whether “such a reduction is consistent with applicable policy statements issued
        by the Sentencing Commission.” Id. § 3582(c)(1)(A) (emphasis added). The
        Commission’s policy statement on compassionate release resides in U.S.S.G. §
        1B1.13. See U.S.S.G. § 1B1.13 (U.S. Sent’g Comm’n 2018). Thus, if § 1B1.13 is

1 Auvil’s appointed counsel requested and received an extension of time to review his motion and determine
whether to file a supplement. That extension ended on 8/15/2020. No supplement has been provided.
     Case: 1:19-cr-00147-JRA Doc #: 645 Filed: 02/05/21 2 of 2. PageID #: 4467




       still “applicable,” courts must “follow the Commission's instructions in [§ 1B1.13]
       to determine the prisoner's eligibility for a sentence modification and the extent of
       the reduction authorized.” At step three, “§ 3582(c)[ (1)(A) ] instructs a court to
       consider any applicable § 3553(a) factors and determine whether, in its discretion,
       the reduction authorized by [steps one and two] is warranted in whole or in part
       under the particular circumstances of the case.”

United States v. Jones, 980 F.3d 1098, 1107–08 (6th Cir. 2020)(citations and footnotes omitted).

However, “[i]n cases where incarcerated persons file motions for compassionate release, federal

judges may skip step two of the § 3582(c)(1)(A) inquiry and have full discretion to define

‘extraordinary and compelling’ without consulting the policy statement § 1B1.13.” Id. at 1111.

       Initially, the Court notes that when he filed his motion, Auvil was housed at FCI Hazelton.

Thus, his motion describes the conditions at that location. Auvil, however, is now housed at

Cincinnati RRM, a residential re-entry facility. As such, Auvil’s discussion of Hazelton does not

assist the Court. From its review, the Court has found no indication of any positive case reported

from Cincinnati RRM. Auvil has also not offered any suggestion that he has any medical

condition that enhances his risk were he to contract the virus. Accordingly, his motion for

compassionate release is DENIED. See United States v. Elias, 984 F.3d 516, 521 (6th Cir. 2021)

(finding that it was not an abuse of discretion to deny compassionate release when Alderson had

no reported cases and therefore only presented a speculative risk to the movant).

       Based upon his failure to demonstrate extraordinary and compelling circumstances, the

Court hereby DENIES Auvil’s motion for compassionate release.

       IT IS SO ORDERED.

February 5, 2021                                      /s/John R. Adams
Date                                                 JOHN R. ADAMS
                                                     UNITED STATES DISTRICT JUDGE

                                                2
